EXHIBIT 10.1

STOCK REPURCHASE AGREEMENT

          This STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of April 3, 2009, between FF Plaza Partners, a Delaware limited
partnership (the “Seller”) and Ocwen Financial Corporation, a Florida
corporation (the “Company”).

          WHEREAS, the Seller desires to sell and the Company desires to
purchase one million (1,000,000) shares of Common Stock, par value $.01 per
share (the “Common Stock”), of the Company owned by the Seller (the “Shares”)
pursuant to the terms and conditions of this Agreement.

          WHEREAS, the disinterested members of the Board of Directors of the
Company have considered and approved the purchase of the Shares by the Company
at the price set forth in this Agreement, which is the same purchase price per
share ($11.00) as that at which the Company agreed on March 27, 2009 to sell
shares of newly-issued Common Stock to third party purchasers not affiliated
with the Company.

          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

ARTICLE I
Sale and Purchase

          1.01 Sale and Purchase. Subject to the terms and conditions of this
Agreement, the Seller shall sell to the Company, and the Company shall purchase
from the Seller, the Shares, at a price per share of $11.00. The aggregate
purchase price due to the Seller is $11,000,000 (the “Purchase Price”). The
Purchase Price shall be paid in full at Closing (as defined below) in
immediately available funds by wire transfer to the Seller to an account or
accounts previously identified by the Seller.

          1.02 Closing. At the closing of the transaction contemplated hereby to
take place on such a date and time to be mutually agreed to between the Seller
and the Company (the “Closing”), the Seller will convey to the Company all of
its right, title and interest in and to the Shares free and clear of all
Encumbrances other than Company Encumbrances (each as defined in Section 2.01
hereof). The Seller shall deliver to the Company, at the Closing, a certificate
or certificates representing the Shares, duly endorsed for transfer or
accompanied by duly executed stock powers naming the Company as transferee.

--------------------------------------------------------------------------------



ARTICLE II
Representations and Warranties of the Seller

          As a material inducement to the Company to enter into this Agreement
and to consummate the transactions contemplated hereby, the Seller hereby
represents and warrants to the Company, as of the Closing, as follows:

          2.01 Ownership; Authority; Good Title. The Seller is the lawful owner
of the Shares free and clear of any claim, lien, pledge, voting agreement,
adverse claim, option, charge, security interest, mortgage, deed of trust,
encumbrance, right of assignment, purchase right or other rights of any nature
whatsoever affecting the use, voting or transfer of the Shares (each, an
“Encumbrance”) and has the full power and authority to enter into this Agreement
and to transfer, assign, convey and deliver the Shares free and clear of any
Encumbrance other than an Encumbrance arising through the Company’s ownership of
the Shares (a “Company Encumbrance”) and, upon delivery to the Company of a
certificate or certificates representing such Shares, duly endorsed for transfer
or accompanied by a stock power duly executed by such Seller, the Company will
have acquired good and valid title to the Shares, free and clear of any
Encumbrance other than a Company Encumbrance.

          2.02 Enforceability. This Agreement has been duly and validly executed
and delivered by the Seller and constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, subject to bankruptcy, insolvency or other similar laws of general
application affecting creditors’ rights and general principles of equity.

          2.03 Absence of Violations or Conflicts. Neither the execution and
delivery by the Seller of this Agreement, the compliance by the Seller with the
terms and conditions hereof, nor the consummation by the Seller of the
transactions contemplated hereby will violate, result in a breach of, or
constitute a default under its articles of incorporation or bylaws or similar
organizational documents, as amended, or violate, result in a breach of, or
constitute a default under, in each case in any material respect, any agreement,
instrument, judgment, order or decree to which the Seller is a party or is
otherwise bound or give to others any material rights or interests (including
rights of purchase, termination, cancellation or acceleration) under any such
agreement or instrument.

          2.04 The Company has provided the Seller with full and complete
disclosure with respect to the operations, business prospects and condition
(financial or otherwise) of the Company, and the Seller has made a voluntary and
informed investment decision to sell the Shares to the Company.

--------------------------------------------------------------------------------



ARTICLE III
Representations and Warranties of the Company

          As a material inducement to the Seller to enter into this Agreement
and to consummate the transactions contemplated hereby, the Company hereby
represents and warrants to the Seller, as of the Closing, as follows:

          3.01 Existence; Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. The Company has all requisite corporate power and authority to execute,
deliver and perform the terms of this Agreement and to consummate the
transactions contemplated hereby and has all taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

          3.02 Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to bankruptcy, insolvency or other similar laws of general
application affecting creditors’ rights (except as specified in Section 3.03
below) and general principles of equity.

          3.03 Absence of Violations and Conflicts. Neither the execution and
delivery by the Company of this Agreement, the compliance by the Company with
the terms and conditions hereof, nor the consummation by the Company of the
transactions contemplated hereby will (a) violate any fraudulent conveyance
laws, (b) violate any laws restricting the Company’s purchase of its Common
Stock, (c) violate, result in a breach of, or constitute a default under its
articles of incorporation or bylaws, as amended, or (d) violate, result in a
breach of, or constitute a default under, in each case in any material respect,
any agreement, instrument, judgment, order or decree to which the Company is a
party or is otherwise bound or give to others any material rights or interests
(including rights of purchase, termination, cancellation or acceleration) under
any such agreement or instrument.

          3.04 The Company is acquiring the shares only for its own account, and
not with a view to resell or otherwise distribute the Shares.

ARTICLE IV
Indemnification

          4.01 Indemnification.

         (a) The Seller will defend and hold harmless the Company for, and will
pay to the Company any Damages arising from or in connection with any breach of
any representation or warranty made by such Seller in Article II of this
Agreement.

          (b) The Company will indemnify, defend and hold harmless the Seller
for, and will pay to the Seller any Damages arising from or in connection with
any breach of any representation or warranty made by the Company in Article III
of this Agreement.

          (c) As used herein, “Damages” shall mean any loss, liability, claim,
damage or expense (including reasonable attorneys’ fees), whether or not
involving a third party claim.

--------------------------------------------------------------------------------



ARTICLE V
Miscellaneous

          5.01 Further Assurances. Each of the parties hereto agrees on behalf
of itself and its assigns or successors in interest that it will, without
further consideration, upon reasonable request, execute, acknowledge and deliver
such other documents and take such further actions as reasonably may be
necessary to consummate the purchase and sale of the Shares.

          5.02 Expenses. Except as expressly provided in Article IV, each of the
parties hereto agrees to pay all of their own respective closing costs and
expenses (including, without limitation, attorneys’ fees), arising from this
Agreement and the transactions contemplated hereby.

          5.03 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida.

          5.04 Entire Agreement; Modification; Waiver. This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements, express or implied, made
by either party to the other party in connection with the subject matter hereof
except as specifically set forth herein or in documents delivered pursuant
hereto. To the fullest extent permitted by law, unless otherwise expressly
provided for herein, no supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Company and the
Seller. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

          5.05 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

          5.06 Matters of Construction, Severability.

          (a) Construction. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”

          (b) Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party
hereto.

--------------------------------------------------------------------------------



          5.07 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Company, the Seller and their
respective successors.

          5.08 Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors. No party may assign this Agreement or any of such party’s rights,
interests or obligations hereunder without the prior approval of the other party
hereto.

          5.09 Survival. The representations and warranties of the Seller and
the Company shall survive the Closing for a period of 12 months after the
Closing.

*     *     *     *

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

 

 

 

Ocwen Financial Corporation

 

 

 

 

By:

/s/ Ronald M. Faris

 

 

 

 

 

Ronald M. Faris

 

 

President

 

 

 

 

FF Plaza Partners

 

 

 

By:

/s/ William C. Erbey

 

 

 

 

 

William C. Erbey


--------------------------------------------------------------------------------